Citation Nr: 0216053	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for left status 
post partial meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for left knee condition with degenerative changes 
due to trauma.

3.  Entitlement to an increased evaluation for residuals of 
low back strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 
30 percent for dysthymia.

5.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

[The issues of whether service connection is warranted for a 
skin disorder, to include being due to Agent Orange exposure, 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder are the subject of a separate decision of the Board, 
as is a decision which addresses entitlement to an 
apportionment of the veteran's Department of Veterans Affairs 
disability compensation benefits on behalf of the veteran's 
minor children.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975 and served as a member in the United States Air 
Force National Guard thereafter.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2000, September 2000, and November 
2001 rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO).  In the May 2000 rating decision, the RO 
effectuated the Board's January 2000 grant of service 
connection for dysthymia, and assigned a 30 percent 
evaluation, effective April 1, 1991.  In the September 2000 
rating decision, the RO continued the 10 percent evaluation 
for residuals of low back strain.  In the November 2001 
rating decision, the RO granted service connection for left 
knee condition with degenerative changes due to trauma and 
assigned a 10 percent evaluation, effective July 21, 1999; 
continued the 10 percent evaluation for left status post 
partial meniscectomy; and denied entitlement to automobile 
and adaptive equipment.

In August 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

Various documents of record allude to the veteran's 
unemployability, possibly due to service-connected disability 
(see September 1997 letter from licensed psychologist).  The 
veteran has been granted a permanent and total disability 
rating for pension purposes, effective in July 1999.  
However, the RO has not yet addressed the matter of a total 
rating by reason of individual unemployability due to 
service-connected disabilities.  This matter is referred to 
the RO for appropriate action.  Cf. Roberson v. Principi, 251 
F.3d 1378, 1384 (2001) (when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of section 4.16(a) and there is evidence 
of service-connected unemployability in the claimant's claims 
file, evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating).


FINDINGS OF FACT

1.  Left status post partial meniscectomy is manifested by 
symptomatic removal of semilunar cartilage but without 
episodes of locking or more than slight subluxation or 
lateral instability.

2.  Left knee condition with degenerative changes due to 
trauma is manifested overall by limitation of flexion to not 
more than 45 degrees, even considering the effects of pain.

3.  Residuals of low back strain are manifested by no more 
than mild or slight limitation of motion, to include the 
effects of pain.

4.  Dysthymia is manifested by depressed mood, anxiety, 
chronic sleep impairment and no more than definite symptoms.

5.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. The service-connected 
disorders also have not resulted in ankylosis of one or both 
knees or of one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left status post partial meniscectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257-5259 (2001).

2.  The criteria for an initial evaluation in excess of 
10 percent for left knee condition with degenerative changes 
due to trauma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2001).

4.  The criteria for an initial evaluation in excess of 
30 percent for dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.132, Diagnostic 
Code 9405 (1996), 4.130, Diagnostic Code 9433 (2001).

5.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.808 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
May 2000, September 2000, and November 2001 rating decisions 
and July 2000 (two separate ones) and April 2002 statements 
of the case (SOCs).  In the July 2000 and April 2002 SOCs, 
the RO also included the pertinent regulations that applied 
to the veteran's claims for increased evaluations for his 
service-connected disabilities and entitlement to automobile 
and adaptive equipment or for adaptive equipment only.  In 
providing the veteran with the regulations, the veteran could 
see what criteria would entitle him to (1) an increased 
evaluation for his service-connected disabilities and (2) 
automobile and adaptive equipment or for adaptive equipment 
only.  Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

VA has informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In August 1999 and 
August 2000 letters, the RO informed the veteran that he 
should submit evidence to support his claim for an increased 
evaluation for residuals of low back strain.  The RO stated 
that the veteran could complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, if he 
wanted VA to obtain any non-VA treatment records and that VA 
would request those records.  The RO also informed him that 
the submission of private medical records was ultimately his 
responsibility.  The RO stated that the veteran should 
indicate if he had received treatment at a VA medical 
facility because the RO would obtain those records.  

The Board is aware that the RO did not send the veteran 
specific letters as to the veteran's claim for increased 
evaluations for the left knee and dysthymia; however, the 
veteran has stated that he has received treatment at VA only 
for these disabilities.  Thus, the veteran has no 
responsibility to submit records pertaining to these issues, 
as VA has the duty to obtain the records.  At the August 2002 
hearing, the veteran reiterated that his treatment had been 
at VA for all of his disabilities.  The RO has obtained the 
VA treatment records from the Fort Harrison, Montana, VA 
medical facility, which records are dated from 1993 to 2002, 
to include examinations and treatment conducted at private 
facilities for VA.  The veteran submitted additional records 
at the August 2002 Board hearing, stating that such records 
were not in the claims file.  The Board has reviewed the 
claims file thoroughly.  The records that the veteran 
submitted at the hearing were already of record.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records from the National 
Personnel Records Center (NPRC), which appear to be intact.  
The RO also obtained the veteran's records from his service 
in the National Guard.  The veteran has stated that he has 
received only VA treatment for his back, knee, and dysthymia.  
See VA Form 119, Report of Contact, dated April 18, 2002.  As 
stated above, the RO has obtained the treatment records from 
the VA facility in Fort Harrison, Montana, which are dated 
from 1993 to 2002.  The veteran also stated he had received 
pain management at the VA facility in Long Beach, California, 
which hospitalization summary report has been associated with 
the claims file.  The veteran reported having received 
treatment at Great Falls.  Records from Great Falls, 
pertaining to the service-connected dysthymia, have been 
obtained and associated with the claims file.  When the 
veteran informed VA that he had received Social Security 
Administration disability benefits for a short period of 
time, the RO obtained the Social Security Administration 
records, to include the medical records that it had used in 
granting disability benefits for a short period of time.  In 
an April 2001 statement, the veteran indicated he had 
received physical therapy at Deaconess Medical Center, which 
records the RO has obtained.  Lastly, the RO has provided the 
veteran with examinations related to his claims for increased 
evaluations.  

Accordingly, the Board finds that the requirements of the 
VCAA have been met by the RO to the extent possible.  In the 
April 2002 SOCs, the RO provided the veteran with the new 
regulations pertaining to the VCAA.  Also, in an April 2002 
letter to the veteran, it informed him of the passage of the 
VCAA.  Thus, the veteran has been provided with the 
regulations pertaining to the new law.

II.  Factual Background

Service connection for left status post partial meniscectomy 
was granted in a September 1999 rating decision and assigned 
a 10 percent evaluation.  Service connection for left knee 
condition with degenerative changes due to trauma was granted 
in a November 2001 rating decision and assigned a 10 percent 
evaluation.  Service connection for residuals of low back 
strain was granted in a February 1994 Hearing Officer's 
decision, which was effectuated in a March 1994 rating 
decision and assigned a 10 percent evaluation.  Service 
connection for dysthymia was granted in a January 2000 Board 
decision, which was effectuated in a May 2000 rating decision 
and assigned a 30 percent evaluation.

The veteran received readjustment counseling in 1992.  The 
psychologist stated that the veteran reported sleep 
difficulties and a sense of helplessness and frustration.  He 
noted the veteran had opened up more in the individual 
session and was able to discuss his experiences in service.  
The psychologist stated that the veteran's symptoms had been 
re-triggered because of the veteran's stresses upon his 
marriage from his lack of employment and financial problems.  
He stated the veteran had considerable difficulty with his 
wife being the breadwinner.  In an October 1992 summary, the 
psychologist stated that the veteran continued to experience 
considerable stress, which triggered his poor survival 
techniques from service during the Vietnam Era.  He noted the 
veteran had moved to a more rural area as a means of 
disengaging himself from the pressures of a larger community.  
The psychologist stated the veteran felt isolated.

A May 1993 VA hospitalization summary report shows the 
veteran was hospitalized with a depressive disorder.  The 
examiner noted that the veteran presented himself at the 
hospital with complaints of feeling depressed and having 
multiple somatic complaints.  He stated that the veteran had 
been unable to work due to his medical problems, which had 
demoralized the veteran.  As to the veteran's mental status, 
the examiner stated that there appeared to be some obvious 
psychomotor retardation.  The examiner stated that the 
veteran had the classic symptomatology of a depressive 
disorder, which he felt was secondary to what had happened to 
the veteran in that he had been unable to work or be 
productive.  The examiner noted that the veteran saw a 
psychiatrist on a daily basis and by the time he was being 
discharged, he had improved from an emotional standpoint.  
The examiner entered a diagnosis of depressive disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  

The inpatient treatment reports from the veteran's 
hospitalization show that in April 1993, the veteran reported 
he had had suicidal ideation, but later that month, denied 
suicidal ideation.  In May 1993, the veteran reported he was 
less depressed.

A July 1993 VA hospitalization summary report shows that the 
veteran was hospitalized for chronic pain management.  
Included in the list of diagnoses was depression.  The 
summary report did not address the veteran's specific 
symptoms except that the examiner stated that the veteran had 
a problem with depression and had continued with Zoloft and 
appeared euthymic.

A November 1993 report from a veterans' counselor indicated 
that the veteran had flashbacks and dreams associated with 
his tours in Vietnam.  He stated the veteran needed 
medication for sleeping and had periods of rage, 
irritability, and outbursts of anger.  He also stated the 
veteran had a difficult time concentrating and required 
longer than normal to complete tasks.  The counselor stated 
that the veteran had depression and anxiety and interpersonal 
relationship difficulties, noting the veteran had one divorce 
and was having problems with his current wife.  He further 
stated that the veteran had suicidal ideation on many 
occasions, employment difficulties, low self-esteem, and 
isolation from communities and family.  The counselor stated 
the veteran had severe post-traumatic stress disorder.

A December 1993 VA psychiatric evaluation report shows that 
the veteran reported recurrent nightmares and flashbacks 
about Vietnam.  The examiner stated that the veteran's 
intellectual function was within normal limits, but that his 
insight was somewhat guarded initially.  He noted the 
veteran's affect was somewhat restricted and blunted.  The 
veteran reported he was not as depressed as he had been 
previously, noting that he had not had suicidal ideations 
since being put on Zoloft.  The examiner stated the veteran's 
judgment was socially intact and that he knew right from 
wrong.  He added the veteran was confused as to how he could 
help himself.  The veteran stated he had not been very 
sociable since returning from Vietnam.  The examiner stated 
that the veteran's complaints seemed to be consistent with 
post-traumatic stress disorder and that the veteran had a 
history of major depression disorder, which seemed to be in 
fair remission.

In a February 1995 letter from the Veteran Outreach 
Counselor, he stated that he was planning to provide the 
veteran with emotional training to assist the veteran with 
emotion regulation control, rational emotive therapy, 
cognitive reframing techniques, eye movement desensitization 
and reprocessing (EMDR), relaxation techniques, and life/work 
planning.  He stated the veteran's emotional regulation was 
marginal at times and that they had had good results with the 
veteran using the EMDR.

A November 1995 VA treatment report shows that the veteran 
reported he was seeing the counselor and wanted to go to 
college.  The veteran described himself as easily irritable 
and easily offended by others.  The examiner entered an 
impression of post-traumatic stress disorder with slight 
recurrent depression and anxiety.

A November 1996 letter from a clinical psychologist shows 
that she had seen the veteran on two occasions.  She stated 
that Minnesota Multiphasic Personality Inventory testing 
showed a great deal of depression and anxiety with a 
considerable amount of social alienation.  She added the 
veteran was exhibiting considerable tension, nervousness, and 
hypervigilance.  The psychologist stated there was a concern 
about suicidal ideation.  She entered diagnoses of recurrent 
major depression, post-traumatic stress disorder, and partner 
relational problem and a GAF score of 45, which she stated 
was "severe."

An April 1997 VA treatment report shows that the veteran 
complained of flashbacks and memories of Vietnam.  He stated 
that he slept "ok."  The examiner entered an impression of 
clinical depression.

A May 1997 letter from the licensed psychologist indicates 
that the veteran had made "extremely good progress," but 
noted that the veteran's symptoms of post-traumatic stress 
disorder and major depression continued to present 
themselves.  She stated that the veteran was showing far 
better tracking ability when it came to confronting and 
dealing with highly stressful material.  She entered 
diagnoses of recurrent major depression and post-traumatic 
stress disorder and a GAF score of 55, which she stated was 
"moderate."

A September 1997 letter from the licensed psychologist shows 
that she continued to work with the veteran to reduce his 
anxiety levels and increase his mood for increased chances of 
future employability.  She noted that the veteran's reactions 
to anxiety-provoking events had lessened, but still affected 
him.  The psychologist stated that the veteran's situation 
was complicated by his severe physical problems, which 
created considerable pain for him.  She noted that while the 
veteran was growing stronger in his ability to cope with 
stress, she did not regard him as sufficiently recoverable to 
assume permanent full-time employment.  

Physical therapy records, dated from October 1998 to December 
1998, show that the veteran was receiving treatment for his 
left knee.  In October 1998, the physical therapist stated 
the veteran's range of motion was 0 degrees to 80 degrees.  
Straight leg raising was positive at 60 degrees.  Quadriceps 
strength was 4/5, anterior tibial strength was 4+/5 and 
extensor hallucis longus strength was 5/5.  Girth from the 
supra patella border was the same for the right knee and left 
knee at two inches, a half a centimeter larger in the left 
than the right at four inches, and 1.5 centimeters smaller in 
the left than the right at six inches.  In November 1998, the 
physical therapist reported the veteran's range of motion as 
0 degrees to 90 degrees.  He noted that the veteran was able 
to increase his flexion without difficulty.  The veteran 
reported that his left knee had buckled.  In December 1998, 
the physical therapist stated that the veteran exhibited 
100 degrees of passive flexion and that the veteran was 
walking without his cane.  

A July 1999 VA examination report shows that the veteran 
reported he had sustained an injury to his left knee while in 
service.  The examiner noted that shipboard x-rays of the 
knee showed no fractures.  He also noted that the veteran had 
undergone surgery in 1997 for his left knee.  The veteran 
reported that he continued to experience pain in his left 
knee and that he wore a brace on a continued basis.  He 
stated he experienced pain when stooping or bending.  
Physical examination of the left knee revealed 2+ tenderness 
out of 4+ at the medial joint line.  The examiner stated 
there was no tenderness over the lateral joint line and no 
palpable effusion detected.  He also stated that there was no 
soft tissue swelling or erythema present in the left knee.  
Range of motion of the left knee revealed 90 degrees of 
flexion and negative 5 degrees of extension.  Anterior drawer 
sign was noted to be painful and limited.  The examiner 
stated there was questionable lateral instability with 
reported tenderness to pressure over the medial joint line.  
Neurological examination in the distal lower extremity was 
intact.  The examiner noted that x-rays, as well as an 
operative report of the left knee, revealed a grade three 
chondromalacia in 1997 with an old anterior cruciate ligament 
tear with subsequent repair.  The examiner stated that the 
left knee condition appeared to represent a chronic 
condition, which appeared to be slowly progressive with 
regard to the degenerative changes along the medial joint 
line.

A July 1999 VA psychiatric evaluation report shows that the 
examiner had an opportunity to review the veteran's claims 
file.  The veteran reported he began experiencing 
psychological problems while in service.  He stated that 
currently, he had chronic depression and described chronic 
anxiety, particularly in social and public areas, which he 
stated had been present for nine years.  The veteran reported 
chronic sleep difficulties with nightmares.  He described 
stressors in service, which the examiner stated the veteran 
had no problem recalling and discussed them freely and openly 
and appeared to be articulate.  The examiner noted that the 
veteran did not report feelings of detachment or 
estrangement, which he stated was consistent with combat 
veterans.  He stated the veteran did not have a sense of 
foreshortened future.  The examiner described the veteran as 
"somewhat sloppily groomed."  His speech was reported as 
having normal volume, rate, and amount with clear 
articulation.  The examiner described the veteran's thought 
processes as logical, coherent, and goal directed; however, 
he noted the veteran had problems getting to the point and 
would digress into storytelling.  He stated the veteran's 
affect was appropriate, but somewhat flattened and blunt, 
which he stated appeared to be a normal affective state.  He 
added that the veteran's mood appeared to be stable and 
euthymic with chronic dysthymic view of himself and his 
state.  The examiner reported the veteran was alert, awake, 
and oriented in all spheres and attended well to the 
interview process.  He stated that judgment appeared rational 
and that the veteran appeared to fully comprehend the 
circumstances of this setting.  The examiner noted the 
veteran's anxiety was well controlled and there did not 
appear to be any significant anxiety during the interview.

The examiner explained why he felt that the veteran did not 
meet the criteria for post-traumatic stress disorder, but 
noted that the veteran had associated symptoms of chronic 
dysthymia, which could be related to service.  He stated the 
following, in part, in describing the veteran:

He does not appear to have any impairment 
in his thought processes or his ability 
to communicate rationally and coherent 
and appropriately with others.  He had no 
delusions or hallucinations as noted and 
he had no inappropriate behavior as seen 
in the interview or reported.  He denies 
any suicidal or homicidal thoughts on 
this interview and he has no history of 
that either.  His personal hygiene is 
certainly appropriate and adequate . . . 
.  He was fully oriented to person, 
place, time, and circumstances and his 
memory certainly seems adequate both in 
the short and long term components 
although his complaints of concentration 
are noted. . . . .  He does not appear to 
be impaired with obsessive or ritualistic 
behavior or thoughts at this time and is 
not reporting any panic attacks as 
disabling symptoms either.  He did appear 
somewhat chronically dysthymic.  He does 
not appear to have grossly impaired 
impulse control but he does appear to 
have very low levels of motivation.

The examiner entered a diagnosis of dysthymia and entered a 
GAF score of 60.  He stated that the veteran had some 
meaningful interpersonal relationships with his children and 
even maintained some relationship with his ex-spouse; 
however, the examiner noted that the veteran had some 
chronicity of a depressed mood and insomnia.  The examiner 
stated that the veteran reported few friends and problems and 
conflicts that recurred with peers, supervisors, co-workers, 
etc.

An October 1999 VA treatment report shows that the veteran 
described himself as a completely different man as a result 
of the EMDR and felt that this had been the most effective 
treatment in dealing with his anger/rage and anxiety related 
to post-traumatic stress disorder symptoms.  The veteran also 
reported that the medication he was taking had been helpful.  
The examiner stated that the veteran was casually groomed, 
pleasant, talkative, euthymic, stable, and calm.  The 
impression was post-traumatic stress disorder, well 
controlled.

A January 2000 VA treatment report shows that the examiner 
noted that the veteran's anxiety and depression were 
controlled.

An August 2000 VA examination report shows that the veteran 
reported an injury to his low back in 1991 while in the 
National Guard.  The veteran reported constant low back pain, 
which he described as moderate.  He stated that it would 
increase with any prolonged sitting or standing.  The veteran 
reported he had not worked since 1991 because of his low back 
pain.  He stated he was currently taking Motrin every four 
hours for pain and that the pain radiated to his left leg.  
The examiner stated that the veteran denied any weakness of 
the lower extremities.  He noted that the veteran walked in 
with a cane in his left hand but that "watching his gait, he 
is actually not bearing any weight on the cane."  The 
examiner stated that while standing, the veteran refused to 
stand on his toes because of his left knee but that he was 
able to walk across the room standing on his heels.  He 
reported that the veteran had full range of motion of his 
lumbar spine but that he complained of pain with any range of 
motion.  The examiner noted that the veteran had point 
tenderness along the L1/L2 vertebral processes, but not along 
the lower lumbar vertebral processes.  He stated the veteran 
had negative straight leg raising.  Sensation was noted to be 
intact in the lower extremities, and the examiner stated that 
the veteran had full strength of the lower extremities.  He 
entered an impression of chronic low back pain.  X-rays taken 
at that time showed a stable, unremarkable lumbar spine.

A September 2000 VA treatment report shows that the veteran 
reported he was doing okay and taking the medications as 
prescribed.  He stated he was exercising and eating better 
and had lost seven pounds.  He noted he could not walk any 
distance because of back pain.  The examiner stated that the 
veteran appeared depressed.  The assessment was depression, 
which was noted to be "stable" with a depressed affect.  An 
October 2000 VA treatment report shows that the veteran 
stated he injured his left knee five days prior.  The 
examiner stated that the veteran had full range of motion of 
the left knee and that it was stable.  Drawer sign and 
Lachman's were negative.  The diagnosis entered was knee 
strain.

A December 2000 VA treatment report shows that the veteran 
reported having flashbacks and intrusive thoughts and 
memories.  The veteran stated he had been able to lose 10 
pounds working out daily to aid his back and knee pain.  He 
also stated that claustrophobia triggered flashbacks and 
anxiety.  The veteran reported that his new relationship was 
going well.  He stated he had insomnia and restless sleep.  
The examiner stated that the veteran was stable with a 
relaxed affect.  He noted the veteran reported anxiety.  He 
stated the veteran's mood was stable and near euthymic.  He 
noted the veteran denied suicidal and homicidal ideations and 
was awake and oriented times three.  The examiner entered 
impressions of anxiety, not otherwise specified; post-
traumatic stress disorder; generalized anxiety disorder; 
depression; and somatic complaints and a GAF score of 58.

A January 2001 VA magnetic resonance imaging (MRI) shows 
impressions of evidence of a complex tear of the body and 
posterior horn of the medial meniscus and an otherwise 
unremarkable MRI of the knee.  The body of the report shows 
that the lateral collateral and medial collateral ligaments 
were intact.  The lateral meniscus demonstrated no abnormal 
signal.

A February 2001 VA treatment report shows that the veteran 
reiterated that he had received maximal benefit from EMDR and 
had done well with his symptoms of post-traumatic stress 
disorder.  He noted he wanted to initiate EMDR to assist him 
with remaining nightmares.  The examiner stated that the 
veteran felt that the EMDR technique would rid him of all 
major symptoms such that he would be able to function 
reasonably well in life.  The following month, the veteran 
reported that he was still having nightmares and intrusive 
memories of Vietnam.  The examiner stated that the veteran 
had a stable and calm affect with a euthymic mood.  He stated 
the veteran's speech was goal directed.  The examiner noted 
there were no suicidal or homicidal ideations.  The 
impression was post-traumatic stress disorder.

On May 14, 2001, the veteran underwent a left knee 
arthroscopy followed by partial medial meniscectomy and shave 
of the medial femoral condyle and trochlear groove with 
lateral retinacular release.  The preoperative diagnosis was 
degenerative joint disease of the left knee with possible 
degenerative tear of the medial meniscus.  The RO granted a 
temporary total evaluation from May 14, 2001, to June 30, 
2001.  June 2001 VA treatment reports show that the veteran 
was receiving physical therapy for the left knee.  

From July 2001 to October 2001, the veteran underwent 
additional physical therapy for the left knee.  The examiner 
noted that the veteran's range of motion prior to July 16, 
2001, was 0 degrees to 93 degrees but that after that date it 
was 0 degrees to 60 degrees.  In a December 2001 summary from 
the physical therapist, she stated that the veteran's range 
of motion in May 2001 was 0 degrees to 30 degrees.  She 
stated that girth measurements demonstrated approximately 0.6 
centimeters of swelling in the left knee, when compared to 
the right, and 1.5 centimeters of atrophy in the left calf 
when compared to the right.  The physical therapist noted 
that rehabilitation was very difficult because of the 
veteran's inability to tolerate certain positions.  She noted 
that on July 13th, the veteran's range of motion had improved 
to 0 degrees to 93 degrees.  She stated the veteran reported 
heavy activity over the following weekend and that his range 
of motion decreased to 0 degrees to 60 degrees.  The physical 
therapist reported that the veteran focused on swelling, 
pain, and range of motion.  She stated that subsequently, the 
veteran demonstrated range of motion of negative 2 degrees to 
60 degrees.  Quadriceps strength was 4/5 with hamstring 
strength of 3+/5.  The physical therapist stated the veteran 
was a challenge and that she was unable to find exercises he 
could perform without aggravating his low back pain.  She 
added that the veteran would benefit from joining an exercise 
gym.

At the August 2002 Board hearing before the undersigned Board 
Member, the veteran testified that his left knee was in bad 
condition.  He stated that his left knee locked regularly.  
The veteran stated he could not do anything with his left 
knee without a brace because there was no stability.  He 
stated he wore the brace daily.  The veteran stated that 
bending his knee put pressure on his kneecap, which was very 
painful.  He described having pain on a daily basis.  As to 
the veteran's back, he stated he walked a cane mostly for his 
back pain.  He described severe pain in his back and that it 
felt like he had a peanut in his spine.  The veteran reported 
that he had muscle spasms.  As to his psychiatric disorder, 
the veteran stated that he had a sleeping disorder and could 
go 64 hours without sleep.  He stated he was with a person 
right now who was his source of stability.  He noted they had 
gone to a wedding out of town, where he experienced a feeling 
that he was going to lose it.  The veteran stated he was on 
antidepressants.  As to the automotive assistance, the 
veteran stated that he had a car with a standard 
transmission.  He stated that as a result of his the pain in 
his left knee, that he could not push in the clutch anymore.  

III.  Criteria

A.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection in 
relation to dysthymia and left knee condition with 
degenerative changes due to trauma.  These matters therefore 
are to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (the Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The holding in Fenderson does not apply to the veteran's 
claims for increased evaluations for the service-connected 
left status post partial meniscectomy and residuals of low 
back strain.  Service connection had been granted for left 
status post partial meniscectomy in a September 1999 rating 
decision and for residuals of low back strain in a February 
1994 Hearing Officer's decision.  The veteran filed a notice 
of disagreement following the September 1999 rating decision, 
which granted service connection for left status post partial 
meniscectomy; however, he failed to timely perfect an appeal 
following the RO's issuance of a SOC in July 2000.  The 
veteran filed a claim for an increased evaluation for the 
left knee in July 2001.  In July 1999, the veteran filed a 
claim for an increased evaluation for residuals of low back 
strain.  

B.  Automobile

Assistance may be provided to an eligible person in acquiring 
an automobile or other conveyance and the necessary adaptive 
equipment therefor.  38 U.S.C.A. § 3902 (West 1991 & Supp. 
2002).  The Secretary shall repair, replace or reinstall 
adaptive equipment deemed necessary for the operation of an 
automobile or other conveyance acquired in accordance with 
the provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: (1) loss or permanent loss of use of one or both 
feet; (2) loss or permanent loss of use of one or both hands; 
or (3) permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. 
§ 3.808 (2001).  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees or one or both hips and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.808 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Left knee

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. 4.71, Plate II 
(2001).  Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5260 (2001). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2001).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. 4.71a, Diagnostic Code 5257 (2001). 

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2001).  The symptomatic removal of 
semilunar cartilage warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2001).

The Board notes that the veteran has a combined evaluation of 
20 percent for the left knee, with a 10 percent assigned 
under Diagnostic Code 5260 and 10 percent assigned under 
Diagnostic Code 5259.  The veteran has been granted a 
temporary total evaluation under 38 C.F.R. § 4.30 (2001) 
following May 2001 surgery to his left knee from May 15, 
2001, to June 30, 2001.  The veteran has not perfected an 
appeal as to the assignment of the temporary total 
evaluation, and thus that is not an issue currently on 
appeal.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for left 
status post partial meniscectomy and against an evaluation in 
excess of 10 percent for left knee condition with 
degenerative changes due to trauma.  The reasons follow.

As to the 10 percent evaluation assigned under Diagnostic 
Code 5259, the veteran is at the maximum evaluation for that 
Diagnostic Code, and thus a higher evaluation is  not 
available under that Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Considering Diagnostic Code 5258, the 
Board finds that the service-connected left status post 
partial meniscectomy does not meet the criteria for a 
20 percent evaluation under that Diagnostic Code.  
Specifically, that Diagnostic Code contemplates frequent 
episodes of "locking" pain.  The Board is aware that the 
veteran has alleged episodes of locking in his right knee; 
however, no medical professional has substantiated such.  
When the veteran has been examined throughout the appeal 
period, there have been no medical findings pertaining to 
locking pain.  With regard to this specific type of medical 
finding, the Board gives more probative value to a competent 
medical professional than to the veteran's statements and 
testimony.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In November 1998, the veteran reported that his left knee had 
buckled.  The physical therapist made no findings to support 
the veteran's assertions.  In July 1999, the examiner stated 
that there was questionable instability, which would warrant 
a finding of no more than slight lateral instability under 
Diagnostic Code 5257, and thus no more than a 10 percent 
evaluation would be warranted under that Diagnostic Code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In October 
2000, the examiner noted that the veteran's left knee was 
stable.  Drawer sign and Lachman's were negative.  A January 
2001 VA MRI shows that the lateral collateral and medial 
collateral ligaments were intact.  Additionally, the MRI 
showed that the lateral meniscus demonstrated no abnormal 
sign.  Thus, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the service-connected left status post partial meniscectomy 
in considering Diagnostic Codes 5257, 5258, and 5259.  There 
is evidence that the veteran has had effusion, but again, no 
evidence of frequent episodes of locking pain to warrant a 
20 percent evaluation under Diagnostic Code 5258.  Because 
Diagnostic Codes 5257 and 5258 are not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
The Board recognizes that separate evaluations may in some 
cases be assigned for non- overlapping manifestations of knee 
disability.  See, e.g., 38 C.F.R. § 4.14 (2001); VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (Dec. 1, 1997); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Here, the symptomatic 
disability picture of the knee disorder does overlap in the 
Codes discussed above.  Therefore, separate ratings through 
these Codes are not applicable.   

However, the veteran does have a separate rating for the 
service-connected degenerative changes due to trauma under 
Diagnostic Codes 5010-5260.  See VAOPGCPREC 23-97 (a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability).  As to the 10 percent evaluation under 
Diagnostic Code 5260, the Board initially notes that the 
veteran has no limitation of extension.  Thus, Diagnostic 
Code 5261 is not applicable to the veteran's claim for an 
increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The veteran's range of motion of the left knee has 
varied throughout the appeal period.  In October through 
December 1998, the veteran had 80 degrees and 90 degrees 
active flexion.  In December 1998, he had 100 degrees of 
passive flexion.  In July 1999, the examiner reported flexion 
to 90 degrees.  In October 2000, the examiner stated that the 
veteran had full range of motion of the left knee.  From July 
2001 to October 2001, the physical therapist reported flexion 
from 30 degrees in May 2001 to between 60 and 93 degrees 
after July 16, 2001.  The Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
limitation of flexion is any worse than what is contemplated 
under the 10 percent evaluation, which is 45 degrees.  The 
Board is aware that the physical therapist noted the 
veteran's limitation of flexion was 30 degrees in May 2001; 
however, he had undergone surgery, and the veteran was in 
receipt of a temporary total evaluation at that time.  
Regardless, that is the worst that the veteran's left knee 
flexion has been throughout the appeal period.  The Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for limitation of flexion 
of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

The Board otherwise observes that the "claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a [higher] rating ...."  VAOPGCPREC 9-98 (August 14, 
1998).  In the instant appeal, the Board finds no basis for a 
determination that the veteran, even with consideration of 
the effects of pain, has functional impairment tantamount to 
further increased limitation of motion in the left knee so as 
to warrant a higher rating.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (citing 38 C.F.R. §§ 4.40, 4.45).  There is 
no question that the veteran has pain in his left knee-that 
is clearly documented.  He also has weakness in the left 
knee, as shown by some atrophy in the left calf and swelling 
in the left knee, as reported by a physical therapist.  
However, the objective findings do not indicate any more than 
a 10 percent evaluation for limitation of motion.  Again, the 
veteran's limitation of flexion (when not undergoing a period 
of hospitalization or convalescence) has been, at worst, 
60 degrees, which warrants a noncompensable evaluation under 
Diagnostic Code 5260.  The RO has recognized that the veteran 
has periarticular pathology productive of painful motion, 
which warrants the 10 percent evaluation that is currently 
assigned.  See 38 C.F.R. § 4.59 (2001) (intent of rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
entitled to at least the minimum compensable evaluation for 
the joint).  For the above reasons, the Board finds that no 
more than a 10 percent evaluation is under Diagnostic Code 
5259 and no more than a 10 percent evaluation is warranted 
under Diagnostic Code 5260.  

The veteran is competent to report his symptoms.  To the 
extent that he described more pain and functional impairment 
in his left knee than the 10 percent evaluation contemplated, 
he was correct, and the RO granted a separate 10 percent 
evaluation for left knee condition with degenerative changes 
due to trauma, which increased the veteran's left knee from 
10 percent disabling to a combined evaluation of 20 percent 
disabling.  To the extent that the veteran has asserted he 
has a more severe left knee disorder that justifies higher 
ratings, the Board finds that the medical findings do not 
support his assertions for a higher evaluation.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This is not to say that the veteran's 
testimony at his August 2002 hearing was not credible, as it 
was.  However, the Board must weigh the veteran's contentions 
with the objective medical findings.  The medical findings of 
record consistently show a left knee disorder that is no more 
than the 20 percent disabling, combined.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period 
for the claim for an initial evaluation in excess of 
10 percent for left knee condition with degenerative changes 
due to trauma.  The Board accepts that the disability has not 
significantly changed and that a uniform rating is warranted.  
See Fenderson, supra.

B.  Low back

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
40 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

Initially, the Board notes that the veteran sought to include 
as part of his service-connected disability, intervertebral 
disc syndrome.  Service connection for such was denied in an 
October 1999 rating decision.  The veteran filed a notice of 
disagreement in June 2000, and the RO issued an SOC in July 
2000.  The veteran did not submit a substantive appeal until 
December 2000, which was not timely.  See 38 C.F.R. 
§ 20.302(b) (2002).  Thus, the Board will not consider 
Diagnostic Code 5293 in determining whether the service-
connected residuals of low back strain warrant an evaluation 
in excess of 10 percent.

Initially, the Board finds that the veteran's limitation of 
motion in the lumbar spine has not been shown to be any more 
than slight so as to justify a rating higher than 10 percent 
under Diagnostic Code 5292.  In the August 2000 examination 
report, the examiner stated that the veteran had full range 
of motion of the lumbar spine and that he complained of pain 
with all ranges of motion.  This would not indicate any more 
than slight limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Considering Diagnostic Code 5295, there have been no findings 
of muscle spasms at the time the veteran was examined in 
August 2000.  The veteran did not file his claim for an 
increased evaluation until July 1999.  However, even prior to 
the veteran's claim for an increased evaluation, there have 
been no findings in examination or treatment reports of 
muscle spasms in the lumbar spine on extreme forward bending 
to warrant a 20 percent evaluation under Diagnostic Code 
5295.  Consequently, in the absence of competent findings of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position, a 20 percent evaluation 
under Diagnostic Code 5295 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Additionally, the Court, in DeLuca, 8 Vet. App. 202, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  That 
is, the claimant's painful motion may add to the actual 
limitation of motion so as to warrant a higher rating under 
diagnostic criteria pertaining to limitation of motion.  
VAOPGCPREC 9-98 (August 14, 1998).  The veteran has reported 
that he has pain in his back.  He has stated that there are 
times when he can barely walk because of back pain.  See 
38 C.F.R. § 4.1 (2001) (veteran's disability evaluation 
encompasses compensation for considerable loss of working 
time from exacerbations or illnesses).

Nevertheless, the Board finds that a higher evaluation with 
consideration of the effects of pain is not in order.  At the 
time of the August 2000 examination, the examiner stated that 
the veteran had full range of motion of the lumbar spine and 
no point tenderness along the lower lumbar vertebral 
processes.  The examiner noted that there was point 
tenderness along the L1/L2 vertebral processes.  An x-ray 
taken at that time was unremarkable.  At the August 2002 
hearing, the veteran stated that he had severe pain in his 
back and felt like he had a peanut embedded in it.  In the 
absence of competent evidence of a moderate low back 
disorder, the Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than mild or slight functional 
impairment due to pain or any other factor, and thus no more 
than the already-assigned 10 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  Although 
the veteran has asserted that his service-connected residuals 
of low back strain is productive of a greater degree of 
impairment that justifies a higher evaluation, the medical 
findings do not support his contentions for the reasons 
stated above.  The preponderance of the evidence is against 
his claim for an evaluation in excess of 10 percent for 
residuals of low back strain, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

C.  Dysthymia

The criteria for mental disorders were amended in November 
1996; thus, during the pendency of the current appeal.  The 
Board must consider both criteria in making its 
determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  The criteria for 
dysthymia and the respective evaluations prior to November 6, 
1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment -100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  In Hood v. 
Brown, 4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in the 30 percent evaluation was "qualitative" 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  The 
General Counsel concluded that the term "definite" was to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

The criteria for dysthymia and the respective evaluations 
following November 6, 1996, are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).

The Board notes that when the veteran was granted service 
connection for dysthymia, the RO assigned an effective date 
of April 1, 1991.  Thus, the Board must consider the evidence 
of record from that time to the present in determining 
whether an initial evaluation in excess of 30 percent is 
warranted for dysthymia.  The Board has carefully reviewed 
the evidence of record and finds that the preponderance of 
the evidence is against the grant of an initial evaluation in 
excess of 30 percent for dysthymia.  The reasons follow.

In 1992, the veteran described sleep difficulties and a sense 
of helplessness and frustration.  The psychologist noted that 
the veteran had moved to a more rural area to remove himself 
from others.  In May 1993, the veteran described feeling 
depressed.  During his hospitalization, the veteran described 
suicidal ideation, but later denied it.  At discharge, the 
examiner noted that there was some psychomotor retardation.  
Upon discharge, he entered a GAF score of 55.  In November 
1993, the veteran stated he had difficulty completing tasks 
and had periods of rage, irritability, and outbursts of 
anger.  The counselor noted that the veteran had 
interpersonal relationship difficulties.  In December 1993, 
the veteran described nightmares and flashbacks.  The 
examiner stated the veteran's affect was restricted and 
blunted.  He noted the veteran's judgment was socially intact 
and knew right from wrong.

In November 1995, the veteran stated he was easily irritable 
and offended by others.  In November 1996, the psychologist 
stated that testing revealed a great deal of depression and 
anxiety with a considerable amount of social alienation.  She 
noted there was a concern for suicidal ideation.  She entered 
a GAF score of 45.  In May 1997, that same psychologist noted 
the veteran had extremely good progress and entered a GAF 
score of 55.  In September 1997, the psychologist noted 
further improvement in the veteran's treatment.  In July 
1999, a VA examiner stated that the veteran described chronic 
depression and anxiety and chronic sleep difficulties.  The 
examiner noted that the veteran's mood appeared to be stable 
and that the veteran was alert, awake, and oriented in all 
spheres.  He added that the veteran's judgment appeared 
rational and that the veteran fully comprehended the 
circumstances of the interview.  He entered a GAF score of 
60.

In October 1999, the veteran described feeling like a 
completely different man as a result of EMDR treatment.  In 
September 2000, the examiner stated that the veteran's 
depression was stable.  In December 2000, the veteran 
reported that his new relationship was going well.  The 
examiner stated that the veteran's mood was stable and near 
euthymic.  In February 2001, the examiner stated that the 
veteran had done well with EMDR treatment.  The veteran was 
described as stable with a calm affect and euthymic mood.  At 
the August 2002 hearing, the veteran stated that he had 
trouble sleeping.

The Board finds that the above-described symptoms show a 
psychiatric disorder that is no more than moderately 
disabling under both the old criteria and the new criteria.  
In line with the 30 percent evaluation of the old criteria, 
the veteran's ability to establish or maintain relationships 
is impaired.  He has stated that he had difficulty getting 
along with others and would avoid social situations.  The 
veteran reported he had moved to a more rural area to be in a 
less-crowded atmosphere.  In line with the 30 percent 
evaluation under the new criteria, the evidence of record 
shows that the veteran has problems with irritability.  He 
has been described as depressed.  He has been noted to be 
able to function satisfactorily and take care of himself.  He 
was noted by VA examiners to be appropriately dressed and 
alert and oriented.  He was also noted to have coherent 
speech.  The veteran has never reported panic attacks, but 
has consistently reported sleep impairment.  His memory has 
been reported as intact and his judgment as rational.  The 
facts establish that the veteran warrants no more than a 
30 percent evaluation throughout the appeal period.  

This determination is supported by the assignment of GAF 
scores of between 45 and 60.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 45 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF scores of 55, 58, and 60 (which falls into the range of 
51-60) is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  Moderate symptoms are indicative of no more 
than a 30 percent evaluation.

The Board must consider whether an evaluation in excess of 
30 percent is warranted for dysthymia, and finds that the 
preponderance of the evidence is against such finding.  The 
evidence of record does not establish that the veteran's 
ability to establish effective and favorable relationships 
with people is considerably impaired.  The veteran has not 
described total social isolation.  During interviews, he was 
cooperative.  His thought contents have been consistently 
described as coherent, logical, and goal directed.  At the 
July 1999 psychiatric evaluation, the veteran reported that 
he had meaningful interpersonal relationships with his 
children and even maintained a relationship with his ex-
spouse.  Additionally, at the August 2002 Board hearing, the 
veteran stated that he was currently with someone that was 
the source of his stability.  The veteran has been 
consistently described as oriented times three.  His judgment 
has been reported as rational.  The veteran has reported 
suicidal ideation at times, but the preponderance of the 
evidence is against a finding of chronic suicidal ideation.  
The veteran has always denied any homicidal ideation.  He 
also consistently denied visual and auditory hallucinations.  
In July 1999, the examiner stated that there were no 
obsessive or ritualistic behavior or thoughts.  The veteran 
himself has not reported any obsessive ritualistic behavior 
or panic attacks.  The examiners have stated that the veteran 
is able to perform the activities of daily living.

The Board is aware of the licensed psychologist entering a 
GAF score of 45 in November 1996, which would appear to 
warrant more than a 30 percent evaluation.  The Board must 
review the entire evidence of record and finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent.  The licensed 
psychologist later entered a GAF score of 55, noting that 
there was extremely good progress.  The 30 percent evaluation 
contemplates for considerable loss of working time from 
exacerbations or illnesses.  See 38 C.F.R. § 4.1.  It appears 
that the November 1996 findings were indicative of an 
exacerbation, as all the other GAF scores have been reported 
as between 55 and 60, which is indicative of no more than a 
30 percent evaluation under either the old or the new 
criteria.  The GAF scores of between 55 and 60 have been 
entered by several examiners, which shows the consistency of 
the level of the veteran's service-connected dysthymia.

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than the 30 percent 
evaluation contemplated, the Board finds that the clinical 
findings do not support his assertion for the reasons stated 
above.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals.  
Grottveit, 5 Vet. App. at 93.  Taking the veteran's 
contentions and testimony into account and the medical 
findings, dysthymia is no more than 30 percent disabling.  To 
this extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period 
for the claim for an initial evaluation in excess of 
30 percent for dysthymia.  The Board accepts that the 
disability has not significantly changed and that a uniform 
rating is warranted.  See Fenderson, supra.

D.  Extraschedular Consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2001) is in order.  The RO addressed this issue 
in its April 2002 SOCs.  The Schedule for Rating Disabilities 
will be used for evaluating the degree of disabilities in 
claims for disability compensation.  The provisions contained 
in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  Id.  
In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 10 percent 
evaluations for the left status post partial meniscectomy, 
the left knee condition with degenerative changes due to 
trauma, and residuals of low back strain and the 30 percent 
evaluation for dysthymia are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual.  

The Board is aware that in the September 1997 letter from the 
licensed psychologist, she stated that while the veteran was 
growing stronger, she did not regard him as sufficiently 
recoverable to assume permanent full-time employment.  Again, 
the Board notes that the veteran has more physical 
disabilities than just those that he is in receipt of service 
connection, and a nonservice-connected pension has previously 
been awarded.  As stated above, the Board has reviewed the 
record and finds that the clinical findings in the treatment 
reports and examination reports are consistent with and 
recognized by the schedular evaluations currently assigned.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left status post partial meniscectomy, left knee condition 
with degenerative changes due to trauma, residuals of low 
back strain, and dysthymia have rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

E.  Automobile

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.  While, the veteran has a combined evaluation of 
20 percent for the left knee, there is nothing in the claims 
files to support a conclusion that his service-connected 
disabilities have resulted in ankylosis of a knee or hip, to 
include even by analogy, or the loss, or permanent loss of 
use of, a foot or a hand.  Aside from service-connected left 
knee, the veteran is not service-connected for disabilities 
of either the hand or foot.  The Board is aware that the 
veteran's service-connected left knee makes it more difficult 
for him to use his left leg; however, such difficulty does 
not constitute the equivalent of permanent loss of use of one 
or both feet.  Finally, the Board notes that the veteran does 
not have service-connected disabilities that involve 
impairment of vision.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim; and that, therefore, 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment is denied.  38 U.S.C.A. §§ 3901, 
3902; 38 C.F.R. §§ 3.808, 4.63.

ORDER

An evaluation in excess of 10 percent for left status post 
partial meniscectomy is denied.

An initial evaluation in excess of 10 percent for left knee 
condition with degenerative changes due to trauma is denied.

An evaluation in excess of 10 percent for residuals of low 
back strain is denied.

An initial evaluation in excess of 30 percent for dysthymia 
is denied.  

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

